DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The 112(a) rejection of claim 86 is withdrawn.
The 112(b) rejections of claims 35-37 are withdrawn.
Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive.
Applicant argues on pages 8-9 that Malisauskas does not teach the amended claim, namely non-fluorescence light indicating the presence of nanoparticles, and that the scatter parameter is used to establish a size distribution, and that fluorescent dyes are used to measure particle properties.
Examiner’s position is that as Malisauska teaches scattering light from the particles (paragraph 0007 “wherein the interrogation includes light of one or more wavelengths that can be scattered by the size standard”), particles in the nanometer range (paragraph 0006 “particles below 1 .mu.m”), and the gathering of information from the size standard (paragraph 0006 “wherein the data collected from the at least one light scatter parameter represents a particle size based upon the size standard calibration”), Malisauskas teaches the claimed limitation of detecting the presence of nanoparticles by means of light that is not fluorescence. That Malisauskas teaches light that also causes fluorescence does not invalidate the teachings of using scattered light.
Claim Objections
Claim 2 is objected to because of the following informalities: in line 2, the phrase “by exciting the same” needs something to which it is compared. For purposes of examination, examiner reads “same” as “sample”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 28, 66 are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Malisauskas et al (United States Patent Application Publication 20130177933).
As to claim 1, Malisauskas teaches a method of detecting nanoparticles, comprising determining a light scattering emission signal from a sample comprising nanoparticles (paragraph 0006, “subvisible particles below 1 .mu.”), wherein the light scattering emission signal is not fluorescence (paragraph 0007 “wavelengths that can be scattered by the size standard, scattered by or excite the fluorescent counting standard, and scattered by or excite the at least one fluorescent dye”), and wherein the light scattering emission signal is indicative of the presence of the nanoparticles within the sample (paragraph 0006 “wherein the data collected from the at least one light scatter parameter represents a particle size based upon the size standard calibration”).
As to claim 2, Malisauskas teaches everything claimed, as applied above in claim 1, in addition the light scattering emission signal is generated by exciting the same with a light source having using an excitation wavelength ranging from about 280 nm to about 700 nm (paragraph 0040 teaches using a wavelength that “can be scattered by a size standard and excite at least one fluorescent dye” and paragraph 0061 teaches light with a “peak excitation wavelength of … about 330 nm”), and wherein the light scattering emission signal is detected by measuring an emission wavelength that is about 0 nm to about 20 nm longer or shorter than the excitation wavelength, which ranges from about 260 nm to about 720 nm (in the case of the size standard, scattering does not change the wavelength of the light so the difference would be zero, see also paragraph 0062 “peak emission wavelength in the range of about 300 nm to about 350 nm”).
As to claim 3, Malisauskas teaches everything claimed, as applied above in claim 2, in addition (i) the light scattering emission signal is determined at an emission wavelength range of about 300 nm to about 600 nm (paragraphs 0040, 0061 and 0044), (ii) the light scattering emission signal is determined at an excitation wavelength range of about 400 nm to about 500 nm, (paragraph 0061) or (iii) both (i) and (ii).
As to claim 28, Malisauskas teaches everything claimed, as applied above in claim 1, in addition: (i) determining an amount of the nanoparticles within the sample comprising comparing the light scattering emission signal to the light scattering emission signal of a standard (paragraph 0007); (ii) quantifying an amount of the nanoparticles within the sample, based upon the area under of the curve of a chromatogram comprising the light scattering emission signal; (iii) determining an amount of the nanoparticles within the sample comprising comparing the light scattering emission signal to the luminescence signal of a standard; or (iv) any combination of (i), (ii), and (iii); wherein the standard is determined using a luminescence proximity assay or calculated based on the relative abundance of one or more nanoparticle-associated proteins (paragraph 0007, steps c & d ).  
As to claim 66, Malisauskas teaches everything claimed, as applied above in claim 1, in addition measuring an intrinsic fluorescence of the nanoparticles in the sample (paragraph 0031 teaches measuring particles with fluorescent properties).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 58, 67, 72, 89-94 are rejected under 35 U.S.C. 103 as being unpatentable over Malisauskas.
As to claim 58, Malisauskas teaches everything claimed, as applied above in claim 35, with the exception that the light scattering emission signal is measured during one or more batch release assays. However, Malisauskas teaches the concept of testing for commercial application (paragraph 0003) and it would have been obvious to one of ordinary skill in the art at the time of filing to test products before releasing them, in order to insure a quality product.
As to claim 67, Malisauskas teaches everything claimed, as applied above in claim 66, in addition it would have been obvious to one of ordinary skill in the art at the time of filing to measure fluorescence after a particle is excited with an excitation wavelength, in order to better coordinate detectors with the excitation light.
 	Malisauskas teaches an excitation wavelength of about 280 nm to about 700 nm (paragraph 0061 ““peak excitation wavelength of … about 330 nm”); and 
 	wherein the intrinsic fluorescence is emitted at a wavelength ranging from about 290 nm to about 700 nm (paragraph 0044 “emission spectrum within the range of about 300 nm to about 800 nm”). While Malisauskas does not teach an intrinsic fluorescence in the claimed range, Malisauskas teaches a variety of dyes (paragraphs 0041-0046) with the claimed emission range and it would have been obvious to one of ordinary skill in the art at the time of filing to use a particle with the claimed emission wavelength, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. In this case, choosing the claimed wavelength would be done to better achieve a desired result .
As to claim 72, Malisauskas teaches everything claimed, as applied above in claim 66, with the exception that the light scattering emission signal is measured during one or more batch release assays. However, Malisauskas teaches the concept of testing for commercial application (paragraph 0003) and it would have been obvious to one of ordinary skill in the art at the time of filing to test products before releasing them, in order to insure a quality product.
As to claims 89-94, Malisauskas teaches everything claimed, as applied above in claims 2, 89, 2, 2, 2, and 2 respectively, in addition the claimed wavelength ranges (paragraphs 0061 and 0062 teach a wide variety of ranges and peaks), and as it has been found that a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, MPEP 2145(X)B, it would have been obvious to one of ordinary skill in the art at the time of filing to use the claimed wavelengths, in order to better achieve a desired result.
Claims 12-13, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Malisauskas, and further in view of Chen et al (United States Patent Application Publication 20080118941).
As to claim 12, Malisauskas teaches everything claimed, as applied above in claim 1, with the exception of separating the sample into fractions prior to determining the light scattering emission signal. However, it is known in the art as taught by Chen. Chen teaches separating the sample into fractions prior to determining the light scattering emission signal (paragraph 0066). It would have been obvious to one of ordinary skill in the art at the time of filing to be separating the sample into fractions prior to determining the light scattering emission signal, in order to remove unwanted substances.
As to claim 13, Malisauskas in view of Chen teaches everything claimed, as applied above in claim 12, in addition Chen teaches the separating comprises one or more column chromatography separation steps (paragraph 0066). It would have been obvious to one of ordinary skill in the art at the time of filing to be separating comprises one or more column chromatography separation steps, in order to improve machine performance.
As to claim 21, Malisauskas teaches everything claimed, as applied above in claim 1, with the exception of subjecting the sample to: (i) a filtration step prior to determining the light scattering emission signal; (ii) a centrifugation separation step prior to determining the light scattering emission signal; (iii) a sucrose density gradient step prior to determining the light scattering emission signal; or (iv) any combination of (i), (ii), and (iii). However, it is known in the art as taught by Chen. Chen teaches subjecting the sample to: (i) a filtration step prior to determining the light scattering emission signal (paragraph 0066); (ii) a centrifugation separation step prior to determining the light scattering emission signal (column 26: 18-24 “centrifuging”); (iii) a sucrose density gradient step prior to determining the light scattering emission signal; or (iv) any combination of (i), (ii), and (iii). It would have been obvious to one of ordinary skill in the art at the time of filing to be subjecting the sample to: (i) a filtration step prior to determining the light scattering emission signal; (ii) a centrifugation separation step prior to determining the light scattering emission signal; (iii) a sucrose density gradient step prior to determining the light scattering emission signal; or (iv) any combination of (i), (ii), and (iii), in order to improve the sample purity.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Malisauskas, and further in view of Dias et al (United States Patent Application Publication 20110158910).
As to claim 32, Malisauskas teaches everything claimed, as applied above in claim 1, with the exception of the nanoparticle is selected from a ribosome, a polymeric bead, a metallic bead, a liposome, a lipid nanoparticle, an exosome, or a combination thereof. However, it is known in the art as taught by Dias. Dias teaches the nanoparticle is selected from a ribosome, a polymeric bead (paragraph 0053), a metallic bead, a liposome, a lipid nanoparticle, an exosome, or a combination thereof. It would have been obvious to one of ordinary skill in the art at the time of filing to have the nanoparticle be selected from a ribosome, a polymeric bead, a metallic bead, a liposome, a lipid nanoparticle, an exosome, or a combination thereof, in order to increase machine versatility.    
Claims 83-84 are rejected under 35 U.S.C. 103 as being unpatentable over Malisauskas, and further in view of Park et al (United States Patent Application Publication 20100297242).
As to claim 83, Malisauskas teaches everything claimed, as applied above in claim 1, with the exception of measuring a UV absorbance of the nanoparticles in the sample. However, it is known in the art as taught by Park. Park teaches measuring a UV absorbance of the nanoparticles in the sample (paragraph 0084). It would have been obvious to one of ordinary skill in the art at the time of filing to be measuring a UV absorbance of the nanoparticles in the sample, in order to better achieve a desired result.
As to claim 84, Malisauskas in view of Park teaches everything claimed, as applied above in claim 83, in addition Park teaches the UV absorbance is measured at 280 nm after the sample is excited by a UV light at the wavelength of 280 nm (paragraph 0084). It would have been obvious to one of ordinary skill in the art at the time of filing to have the UV absorbance is measured at 280 nm after the sample is excited by a UV light at the wavelength of 280 nm, in order to better achieve a desired result.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877